Citation Nr: 0933511	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

In a July 2004 statement, the Veteran raised a claim of 
service connection for brain cancer due to radiation 
exposure.  It does not appear that this issue has been 
developed.  Hence, it remanded for appropriate action.


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is related to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV)), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. 
App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required, unless the stressor is combat related.  38 C.F.R. § 
3.304(f).  Corroboration does not require, however, "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he currently has PTSD due to two 
stressor events, both of which occurred on the USS George 
Washington Carver, a submarine vessel.  

The first stressor is reported to have occurred sometime in 
November 1987, while the submarine was on the surface waters 
in Holy Loch, Scotland.  The Veteran reports that during a 
hurricane, the submarine temporarily lost power and began to 
sink.  He reports that during the loss of power, the ship was 
engulfed in darkness and he could hear the boat's rivets 
popping.  

The second stressor involved a fire that occurred in the 
laundry room on the USS Carver while it was s about 600 feet 
under water.  The Veteran reports that he first noticed the 
fire while he was using the restroom.  He and another 
shipmate were able to put out the fire.  

Service treatment records show no diagnosis or treatment for 
psychiatric problems, to include PTSD.  

Post-service VA treatment records include multiple diagnoses 
of rule-out PTSD and PTSD, based upon the two above-noted 
stressors, and also what is generally referred to as 
"submarine trauma."  Treatment notes in December 2004, 
January 2005, February 2005, March 2005, and May 2005 reflect 
that the Veteran specified that his "submarine trauma" on 
the USS Carver included the laundry room fire.  The notes 
show that the Veteran reported that he remembered sirens 
going off during the fire and fearing for his life.  

Treatment notes further indicate that the Veteran's current 
symptoms included distressing memories being triggered when 
he hears fire truck or ambulance sirens.  He also reported 
sleep disturbances with nightmares and exaggerated startle 
response to loud unexpected noises.  He also avoids movies 
with submarines.  These symptoms were at times reported in 
reference to both stressors, and to the individual stressor 
events.  

In July 2007, the Defense Personnel Records Imagining System 
(DPRIS) was able to confirm that in December 1987, a fire 
occurred aboard the USS Carver.  DPRIS was unable to confirm 
that the USS Carver lost power and began to sink near Holy 
Loch, Scotland in November 1987.

At an August 2007 VA examination, the Veteran reported that 
he was on the toilet when the fire began in the stall 
directly in front of where he was sitting.  The Veteran also 
reported the incident which involved the submarine losing 
reactor power during a dive patrol test and beginning to sink 
to a level near the boat's crush depth.  The examiner opined, 
in pertinent part, that the Veteran appeared to have 
experienced an event outside the range of usual human 
experience which would be markedly distressing to almost 
anyone; this was being in an enclosed situation during a fire 
that was nearby.  

The examiner further noted, however, that the Veteran focused 
on the incident where the ship began to sink, when discussing 
his symptomalogy regarding PTSD.  For instance, he reported 
having 4-5 dreams each week of the submarine going down in 
the pitch black.  He denied flashbacks of this event.

Based on the reported symptoms, the evidence in claims file, 
and the clinical examination, the examiner determined that 
the Veteran had a diagnosis of PTSD.  However, he specified 
that while the Veteran endorsed symptoms of PTSD, he 
indentified these symptoms with the unverified stressor 
rather than the verified one. 

At the May 2009 hearing, the Veteran testified that due to 
the fire that occurred on the ship, he was unable to tolerate 
alarms, including from fire trucks, police, and ambulance, 
because it reminded him of the alarms that were going off 
while he was attempting to put out the fire on the USS 
Carver.  

Turning to the merits of the Veteran's claim, there is a 
verified in-service stressor, and there are current diagnoses 
of PTSD.  The remaining question is whether the diagnosis of 
PTSD is medically attributed to the verified stressor.

While there is debate about whether the current diagnosis is 
attributable to the verified stressor, the outpatient 
treatment records reflect diagnoses of PTSD based on the 
verified stressor.  Furthermore, the VA opinion suggests that 
if the Veteran identified his PTSD symptoms with the verified 
stressor, then a causal nexus would have been shown.  He is 
reported to have done so in the VA treatment records.  The 
positive evidence noted in the VA outpatient treatment 
records, places the evidence at least in equipoise.  

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for PTSD are met and service connection is 
granted.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).



ORDER

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


